The opinion of the court was delivered by
Rebfield, J.
It has been decided in this state, (Pawlet v. Strong, 2 Vt. R. 442), that a bond, executed to a town, conditioned to indemnify the town against the maintenance of any person, whose legal settlement is in such town, is a legal contract; whether such person be, or be likely to become, chargeable to such town, or not. And it is very certain such contract is not á voluntary contract. It is as much upon good consideration, as any other contract, to indemnify one against a contingent liability. It is not necessary to consider whether the English statute of the 27th of Elizabeth, in regard to the effect of a voluntary conveyance against a subsequent bona fide purchaser, is in force in this state or not. The conveyance in this case must be considered valid, unless the circumstance of its being given to obtain the grantor’s release from guardianship invalidates it.
The power given to the county courts, in relation to the discharge of spendthrifts from guardianship, is almost unlimited. They are empowered to grant “ such relief, as to them may seem just and reasonable.” One object of the guardianship being to save the ward’s family from want, and another to indemnify the town from consequent loss and expense, the court might very justly consider, that if one of these objects had been secured, it would be preferable to discharge the ward from further surveillance, and trust to consequences in regard to the other. As this unlimited authority has been confided to the county court, and the con*45veyance in question was taken by their express direction, we should be slow to declare it void, on account of the consideration for which it was executed being against law, unless a very clear case of abuse of authority could be made out, which does not seem to be attempted in the present case.
The effect of the deed of Daniel Hurlbut to Jeremiah French remains to be considered. It is a deed of bargain and sale, in common form, to French as trustee for the town of Williston, conditioned to be void, “ if the said Daniel Hurl-but shall indemnify and save harmless said town of Willis-ton from all expenses which may be incurred by reason of said Daniel, or his family, becoming chargeable to such town, as paupers.” This Daniel Hurlbut, as it appears by the case, had, by the town of Williston, been put under guardianship, as a spendthrift; and the deed was executed, to induce the county court to release him from his guardianship. Hurlbut continued in possession of the premises until he conveyed them to the defendant, and subsequently became chargeable to the town of Williston, as a pauper. It is contended, that the town of Williston, upon the grantor becoming chargeable, became seised of the premises in their own right, under the statute of uses of Henry VIII. It is an unsettled question, whether that statute has ever been considered, by our courts, as of force in this state. Many of the English statutes, passed prior to our separation from that country, especially those in relation to the forms of proceedings in courts of justice, were adopted into our system of jurisprudence at a very early period, either by express enactment of the legislature, or by universal consent, as a part of the established customs of the land. It has recently been decided, by the United States circuit court in this state, that the English statute of uses is, and has always been, in force here. We have not been fully able to satisfy ourselves in relation to the subject, in the short time which we have been able to devote to it. We are very fully satisfied, however, that the present is not a case coming within the provisions of that statute, as expounded by the English courts.
Considering the nature and object of this conveyance, we think it is, at most, a conveyance to French, at first, for the use of the grantor and his heirs, and, conditionally, in trust for the benefit of the town. This would be a use upon a *46use, which second use the statute did not execute. 1 Shep. Touchstone, 507 and note. 15 Petersdorff, 245 and notes. 2 Swift’s Digest, 105.
In the second place, this trustee evidently had an office to perform, else, why should he have been selected ? This was strictly a personal confidence- to expend the avails of the rents of the land, and, if need be, the land itself, for the support of the grantor and his family, or to reimburse the town, after they should become chargeable to them. In no such case could it, with any propriety, be said the statute executed the use and vested the whole estate in the cestui que trust. Accordingly, such conveyances have been held not to fall within the provision of the statute. 2 Swift’s Dig. 107. Newhall v. Wheeler, 7 Mass, 189. Horton v. Horton, 7 Term R. 652. 1 Shep. Touchstone, 507 and note. Should we so construe this deed, as to permit an absolute title to vest in the town, upon the grantor becoming chargeable, we should make the town trustees of the estate instead of the person agreed upon by the town and Hurlbut, and thus defeat the manifest object of the contracting parties.
Judgment affirmed,
Williams, C. J. dissenting.